This is a petition for a habeas corpus wherein the petitioner challenges the legality of her detention under a sentence of 60 days imposed by a justice of the Superior Court for criminal contempt. We shall treat this petition as an appeal from that conviction and as a habeas corpus petition seeking admission to bail pending the determination of her appeal. Accordingly, it is hereby ordered:
Thomas DiLuglio, for petitioner. Herbert F. DeSimone, Attorney General, Donald P. Ryan, Asst. Attorney General, for respondent.
1. The appeal be and is hereby assigned for hearing to May 6, 1970. The petitioner’s brief is to be filed on or before April 13, 1970. The respondent’s brief is to be filed on or before April 27, 1970.
2. The respondent is directed to bring the petitioner to the Superior Court forthwith for the purpose of admitting her to bail.